office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 amielke gl-110393-06 uilc date date to edwin a herrera associate area_counsel laguna niguel group small_business self-employed from blaise g dusenberry special counsel procedure administration subject response to potential assessment statute extension this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend corporation x ---------------------------------------------- officer y ----------------- date ----------------------- date --------------------- date ------------------- date ------------------- date ------------------- date ------------------- date ------------------ date ---------------- date ------------------ gl-110393-06 issues whether a form_2750 waiver extending statutory period for assessment of the trust fund penalty executed during the day extension of the assessment_period provided by sec_6672 is valid and enforceable conclusions a form_2750 waiver executed during the day extension of the assessment_period provided by sec_6672 is a valid and enforceable agreement to extend the period of assessment facts corporation x had an assessed unpaid balance for employment_tax for the 3rd quarter of this assessment was based on a return filed by the taxpayer on date the tax reported thereon was assessed on date the limitations_period on assessment began on date and was due to expire on date pursuant to sec_6672 a_trust fund recovery penalty investigation was initiated and several officers of corporation x were recommended for assertion of the penalty the assertion recommendation was made on date which was the last day of limitations_period on assessment on the same day letter notice of proposed assessment was issued and mailed by certified mail to all of the officers listed on the form_4183 recommendation of assertion of trust fund penalty as responsible for the penalty as a result of the issuance of letter the assessment statute was automatically extended for days due to the taxpayers bill of right sec_2 this extension is to provide additional time for the officers of corporation x to appeal the proposed assessment in order to meet the requirements of a timely appeal the officers of corporation x had to appeal within days of the issuance of letter one of the proposed officers of corporation x officer y responded with a protest letter which was received on date the protest letter was found to be incomplete due to the fact that the protest letter was issued by an unenrolled_return_preparer not authorized to represent corporation x on collection matters officer y was notified of his right to cure a defective appeal within days however the proper appeal was not received until date that date was beyond the 45-day deadline to cure a defective appeal and beyond the 60-day deadline for a timely appeal accordingly the limitations_period for assessment for officer y was due to expire on date at this time the revenue_officer secured form_2750 waiver extending statutory period for assessment of the trust recovery penalty taxpayer executed form_2750 on date and returned the form to the revenue_officer who executed the form on date gl-110393-06 law and analysis sec_6672 failure to collect or pay over tax or attempt_to_evade_or_defeat_tax also commonly referred to as the trust fund recovery penalty imposes a one-hundred percent penalty on responsible persons if the responsible_person willfully fails to pay over to the government the amount of taxes otherwise due 808_f2d_411 5th cir courts have held that the sec_6672 penalty is a return based penalty because it is not separate and distinct from the underlying employment_tax liability rather the penalty is a mechanism for collecting the underlying employment_tax liability therefore the assessment of the sec_6672 penalty is subject_to the period of limitations on assessment provided in sec_6501 see eg 68_f3d_69 3rd cir aff'g u s dist lexis d n j acq a o d 1996_2_cb_1 the taxpayer bill of right sec_2 enacted on date included a special statute_of_limitations provision in sec_6672 along with a requirement to send a 60-day notice of proposed assessment letter before making notice_and_demand for payment of the trust fund recovery penalty when the 60-day notice is issued before the expiration of the assessment statute the statute will not expire before the date days after the 60-day notice was mailed see sec_6672 sec_6501 provides generally that tax shall be assessed within three years after the return was filed pursuant to sec_6501 the irs and a taxpayer can agree in writing to extend the period for assessment as long as the agreement is entered into before the expiration of the assessment_period sec_6501 requires the irs to notify a taxpayer of its right to refuse to extend the period of limitation for assessment limit the extension to particular issues and limit the extension to a particular period of time to provide for the receipt of uniform complete information the irs has developed specific forms to document the written_agreement to extend the period for assessment between the irs and taxpayers form_2750 waiver extending statutory period for assessment of the trust fund recovery penalty is used to extend the period of limitations for assessment of the trust fund recovery penalty see irm before a_trust fund recovery penalty is assessed taxpayers are sent or given letter notice of proposed assessment letter advises the taxpayer of the proposed penalty and of their appeal rights the taxpayer may agree to the penalty by returning signed form_2751 proposed assessment of the trust fund recovery penalty if the taxpayer disagrees with the proposed penalty the taxpayer may file a written protest the taxpayer has days in which to file a timely protest a protest is considered timely if it is mailed on or before the 60th day ie timely mailed is timely filed see irm the day period is measured from the mailing date of the letter or from the delivery date if letter is delivered in person a timely mailed protest is still timely for purposes of sec_6672 even if the protest is inadequate see irm taxpayers who establish that they did not receive gl-110393-06 the letter and therefore could not exercise their appeal rights will be given an opportunity for administrative appeal although the penalty has been assessed see irm in 97_tc_302 the taxpayer was engaged in a hobby the taxpayer filed the proper forms to elect to postpone the determination regarding whether the activity was engaged in for profit for a five year test period pursuant to sec_183 after the taxpayer's election the period for assessing tax with respect to the taxpayer's activity would not expire before the expiration of two years after a return is due for the last year in the test period id pincite during the first year after the test period the taxpayer and the service executed a form_872 consent to extend the time to assess tax before the extended period expired the service mailed the taxpayer a notice_of_deficiency the taxpayer petitioned the tax_court and alleged that the form_872 was ineffective because it had been executed during the extended period provided by sec_183 rather that the three year period mandated by sec_6501 this argument was rejected by the tax_court while the tax_court acknowledged that sec_183 does not expressly reference sec_6501 the tax_court nevertheless concluded that there was a legislative intent to modify sec_6501 where a sec_183 election had been made accordingly the tax_court concluded that the agreement to extend the period of limitations for assessment was effective notwithstanding the fact that it was executed during the extended period provided by sec_183 sec_6501 permits the service and the taxpayer to agree to extend the period for the assessment of any_tax if the parties consent to such agreement in writing before the expiration of the time prescribed for assessment in this case the period of assessment was extended days due to the issuance of the day notice under sec_6672 unlike in the crawford case sec_6672 explicitly references sec_6501 by stating that the period provided by such section for the assessment of such penalty shall not expire before the date days after the issuance of the day notice we believe the effect of sec_6672 is similar to the effect of sec_183 sec_183 was enacted to allow the period of limitations under sec_6501 to be extended by operation of law where the service required additional time to examine an activity's profit_motive similarly the function of sec_6672 is to suspend the period of limitations on assessment to provide the taxpayer an opportunity to appeal the proposed assessment we have found no legal authority which would prohibit the execution of a written_agreement to extend the period of assessment during the day extension provided under sec_6672 the service has structured its administrative practices to attempt to secure an extension of the period of limitations during the three year period provided by sec_6501 we believe the administrative practice of usually securing an extension within the original three year period of limitations is an appropriate practice gl-110393-06 nevertheless we believe the internal_revenue_code allows the service to secure an extension agreement at any time provided that the period of limitations with respect to a particular tax_year is open accordingly the form_2750 waiver extending statutory period for assessment of the trust fund recovery penalty is valid and enforceable notwithstanding the fact that the waiver was executed outside of the assessment_period provided by sec_6501 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
